DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed September 15, 2022.  Claims 1-13 and 16-20 are currently pending.

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed September 15, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112b, see rejection below on clarity and written description issues.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 1, the limitation “a converging member comprising an optical element including one or more of a refractive and/or reflective material” is not described in the specification with the newly added amendment of the limitations in claim 15. The newly added limitations are drawn to the embodiment described in figure 5. Where the diverging member only includes reflective material, which are reflectors 141, 142 and 143. This embodiment is described in paragraphs 77-82. There are no refractive materials used in this embodiment. The claim currently reads as either refractive or reflective materials, or refractive and reflective materials for the converging member. In the former situation, if refractive is the chosen material nothing in the embodiment of figure 5 describes the use of refractive materials. In the latter situation, there is no combination of refractive and reflective materials used in the embodiment of figure 5. There are only reflective materials used. Also, the Examiner would like to note the specification only describes using refractive materials in embodiment in figure 2, 3 and 4, where the converging member is a lens structure (140) which can be a fisheye lens (paragraph 59). This lens is not seen in figure 5, which describes a first, second and third reflector as claimed and figures 2, 3 and 4 do not use the first, second and third reflector as described. Please clarify and fix.
Claims 2-13 and 16-20 are rejected because of their dependency on claim 1.
In regards to claim 9, in regards to the limitation of the light blocking member arranged between the diverging member and the converging member, this is not shown in the embodiment in which claim 1 now describes seen in figure 5. The light blocking member is in embodiment associated with figure 4. The first, second and third reflector are used in figure 5 and there is not description of a light blocking member, also there is no description noting the light blocking member can be used in any of the embodiments or a combination of embodiments. Please clarify and fix.
Claim 10 is rejected because of its dependency on claim 9 and also describes further details of the light blocking member which is not seen in the embodiment being claimed.
In regards to claims 12 and 13, the limitations describe the used of a converging member with a fisheye lens. This structure is not seen or described with the first, second and third reflector of the embodiment in figure 5, which claim 1 now describes. Nowhere in the specification is it described that any of the reflectors in figure 5 is replaced with a refractive fisheye lens. Also, the claims just generically add the fisheye lens to the 3 reflectors described, this is not seen in any of the embodiments. The figures 2, 3 and 4 refer to a lens as a converging member, which could be a fisheye lens, but none of these figures describe 3 reflectors that are needed. Please clarify and fix.
Claim 13 is rejected because of its dependency on claim 12 and it also describes the converging member including a fisheye lens. 
In regards to claims 18 and 19, describes the diverging member reflecting the second beam to a fourth reflector, this is shown in the figure 6 embodiment. Claim 1 as newly amended describes the converging member with a first, second and third reflector which are seen in figure 5. It is unclear how both the first reflector (141) and the diverging member (130) are reflecting the second beam to a fourth reflector. This is not shown in any of the figures. Since claim 18 is dependent on claim 1, the Applicant appears to be combining two different embodiments. Claim 1 now describes the structure in figure 5 and therefore is limited to that structure, there is no fourth reflector and the diverging member is not reflecting the second beam to a fourth reflector. Please clarify and fix. 
Claim 19 is rejected because of its dependency on claim 18 and further describes the fourth reflector.
The Applicant appears to be combining several embodiments when there is no description or figures to show these combinations. Since there is no description of figures showing these combinations there is a written description new matter situation with the various situations as noted above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the Applicant has limited their invention to the embodiment described in figure 5, which describes the three reflectors. None of these reflectors are shown to have a refractive material. The only time refractive material was described, was when the lens (fisheye lens) is used as the converging member (paragraph 59, fig. 2, 3 and 4). It is unclear to the Examiner how the refractive material fits into the embodiment being described. Also, it is unclear if this is an “or” statement. If this is an “or” statement then the converging member has refractive materials only, but this is not described anywhere in the specification. It is also unclear how this would work in the embodiment described in figure 5 using the first, second and third reflector as claimed. Please clarify. 
Claims 2-13 and 16-20 are rejected because of their dependency on claim 1.
In regards to claim 9, in regards to the limitation of the light blocking member arranged between the diverging member and the converging member, this is not shown in the embodiment in which claim 1 now describes seen in figure 5. The light blocking member is in embodiment associated with figure 4. The first, second and third reflector are used in figure 5 and there is not description of a light blocking member, also there is no description noting the light blocking member can be used in any of the embodiments or a combination of embodiments. Please clarify and fix.
Claim 10 is rejected because of its dependency on claim 9 and also describes further details of the light blocking member which is not seen in the embodiment being claimed.
In regards to claims 12 and 13, the limitations describe the use of a converging member with a fisheye lens. This structure is not seen or described with the first, second and third reflector of the embodiment in figure 5, which claim 1 now describes. Nowhere in the specification is it described that any of the reflectors in figure 5 is replaced with a refractive fisheye lens. Also, the claims just generically add the fisheye lens to the 3 reflectors described, this is not seen in any of the embodiments. The figures 2, 3 and 4 refer to a lens as a converging member, which could be a fisheye lens, but none of these figures describe 3 reflectors that are needed. Please clarify and fix.
Claim 13 is rejected because of its dependency on claim 12 and it also describes the converging member including a fisheye lens. 
In regards to claims 18 and 19, describes the diverging member reflecting the second beam to a fourth reflector, this is shown in the figure 6 embodiment. Claim 1 as newly amended describes the converging member with a first, second and third reflector which are seen in figure 5. It is unclear how both the first reflector (141) and the diverging member (130) are reflecting the second beam to a fourth reflector. This is not shown in any of the figures. Since claim 18 is dependent on claim 1, the Applicant appears to be combining two different embodiments. Claim 1 now describes the structure in figure 5 and therefore is limited to that structure, there is no fourth reflector and the diverging member is not reflecting the second beam to a fourth reflector. Please clarify and fix. 
Claim 19 is rejected because of its dependency on claim 18 and further describes the fourth reflector.
It is unclear to the examiner how these elements which are described in separate embodiments and not in the embodiment of figure 5 are to fit together. There is nothing in the specification clearly connecting these elements to the first, second and third reflectors. Please clarify and fix. 

Allowable Subject Matter
Claims 1-13 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) set forth in this Office action.
In regards to claim 1 (as understood by the Examiner using the embodiment in figure 5), the prior art of record individually or in combination fails to teach a light detection and ranging (LIDAR) device as claimed comprising: a light source configured to emit a first light beam; a photodetector configured to detect a second light beam, the second light beam being a reflected or scattered light beam of the first light beam reflected or scattered by an object; a diverging member comprising a reflective surface configured to diverge the first light beam in omnidirection by rotating about a rotation axis, the first light beam being incident on the diverging member from the light source; a converging member comprising an optical element including one or more of a a processor configured to obtain location information of the object using a detection result of the photodetector, wherein more specifically in combination with the converging member comprises: a first reflector arranged on a side surface of a housing and configured to reflect the second light beam toward a lower portion of the housing; a second reflector arranged under the first reflector and configured to reflect the second light beam to an internal space of the housing, the second light beam being incident on the second reflector from the first reflector; and a third reflector arranged in the internal space of the housing and configured to reflect the second light beam to the photodetector, the second light beam being incident on the third reflector from the second reflector.
Claims 2-13 and 16-20 would be allowed if there own 112 rejections are overcome and because of their dependency on claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878